              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:19-cv-00337-MR


MINH VAN NGUYEN,                )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                     ORDER
                                )
DANA ELBORN JONES, III, and     )
MILAN SUPPLY CHAIN              )
SOLUTIONS, INC.,                )
                                )
                   Defendants.  )
_______________________________ )

     THIS MATTER comes before the Court on the Plaintiff’s Motion for

Leave to Designate and Call Additional Expert Witnesses. [Doc. 16].

I.   BACKGROUND

     This case arises out of two accidents involving the drivers of two tractor

trailers on a mountainous portion of Interstate 40. The Defendant Dana

Elborn Jones, III (“Jones”) was first involved in an accident when he lost

control of his vehicle, and it became disabled, thereby blocking a portion of

the one of the two westbound lanes of travel. The Plaintiff Minh Van Nguyen

alleges that he lost control of his vehicle and wrecked while trying to avoid

Defendant Jones’ accident scene. The Plaintiff’s theory is that Jones was




        Case 1:19-cv-00337-MR Document 24 Filed 12/10/20 Page 1 of 6
negligent in causing the accident scene and in failing to properly give

oncoming traffic notice of it. The Defendants’ position, inter alia, is that the

Plaintiff was contributorily negligent in failing to use the open part of the

highway to circumvent the accident scene.

      The Plaintiff filed his Complaint on December 6, 2019, asserting claims

of negligence against Jones and Jones’s employer/principal, Milan Supply

Solutions, Inc. (“Milan Supply”) (collectively, “the Defendants”). [Doc. 1]. At

that time, the case was assigned to the undersigned as the presiding judge.

The Defendants filed their Answer on February 4, 2020, in which they assert,

among other defenses, the affirmative defense of contributory negligence.

[Doc. 8].

      A Pretrial Order and Case Management Plan was entered on February

13, 2020, setting an expert designation deadline of July 15, 2020 for the

Plaintiff; an expert designation deadline of August 15, 2020 for the

Defendants; a discovery deadline of September 30, 2020; a motions

deadline of October 30, 2020; and a trial date during the first term on or after

March 1, 2021. [Doc. 11]. Thereafter, the parties filed a Joint Stipulation of

Consent to the exercise of jurisdiction by the Magistrate Judge, and the case

was thereafter reassigned to Magistrate Judge Keesler as the presiding

judge. [Doc. 12].
                                       2



        Case 1:19-cv-00337-MR Document 24 Filed 12/10/20 Page 2 of 6
      Due to the disruptions caused by the COVID-19 pandemic, the parties

agreed amongst themselves to extend the deadlines to designate experts.

The parties did not seek a formal extension of these deadlines from the

Court, despite the admonition in the Pretrial Order that the pretrial deadliness

set forth therein are “subject to modification only by Order of this Court and

may not be modified by agreement among the parties.” [Doc. 11 at 11].1 In

accordance with the parties’ agreed-upon extension, the Plaintiff submitted

his expert designations on August 14, 2020. [Doc. 18-1]. On September 14,

2020, the Defendants served their expert designations. [Doc. 18-2].

      On October 30, 2020—the deadline for the filing of dispositive motions

in this matter—the Plaintiff filed the present Motion for Leave to Designate

and Call Additional Expert Witnesses. [Doc. 15]. In this motion, the Plaintiff

seeks leave to designate and call two additional expert witnesses, for a total

of seven expert witnesses, and to extend the time for discovery for the limited

purpose of allowing the Defendants to depose these two newly designated

experts. [Doc. 16]. The Defendants oppose the Plaintiff’s motion. [Doc. 18].

On December 3, 2020, while this motion was still pending, the Court vacated

the reference of this matter to Magistrate Judge Keesler, and the


1The parties also agreed informally to extend the discovery deadline, which is expressly
permitted by the Pretrial Order. [See Doc. 11 at 3-4].
                                           3



         Case 1:19-cv-00337-MR Document 24 Filed 12/10/20 Page 3 of 6
undersigned was once again designated as the presiding judge for this case.

[Doc. 21]. The trial of this matter was reset for the March 8, 2021 trial term.

[Id.].

II.      DISCUSSION

         Rule 16 of the Federal Rules of Civil Procedure provides that a

scheduling order “may be modified only for good cause and with the judge's

consent.” Fed. R. Civ. P. 16(b)(4). Rule 16(b)’s “good cause” standard

focuses on the timeliness of the submission, the reasons for its tardiness,

and the danger of prejudice to the non-moving party. Hawkins v. Leqqett,

955 F. Supp. 2d 474, 498 (D. Md. 2013), aff'd sub nom., In re Canarte, 558

F. App’x 327 (4th Cir. 2014). The primary consideration is the diligence of

the moving party. Montgomery v. Anne Arundel Cty., 182 F. App’x 156, 162

(4th Cir. 2006) (per curiam).

         The Plaintiff seeks leave to designate two additional witnesses:

Michael E. Maddox, Ph.D., an expert witness in the field of human factors,

and Rex E. Jung, Ph.D., an expert witness in the field of neuropsychology.

Specifically, the Plaintiff seeks to call Dr. Maddox to offer opinions about the

Plaintiff’s ability to detect Jones’ disabled vehicle in time to stop or safely

drive around it. The Plaintiff seeks to call Dr. Jung to testify about the extent

of the Plaintiff’s alleged brain injury.
                                           4



          Case 1:19-cv-00337-MR Document 24 Filed 12/10/20 Page 4 of 6
      Significantly, however, the Plaintiff does not explain why he failed to

seek leave of court to designate either Dr. Maddox or Dr. Jung earlier than

the date of the dispositive motions deadline. The Plaintiff has been on notice

at least since the time he filed his complaint in December 2019 that the

Plaintiff’s ability to timely detect Jones’ disabled vehicle and the extent of the

Plaintiff’s brain injury would be central issues in the case. Yet, the Plaintiff

offers no explanation for why he waited more than two months after

submitting his designation of expert witnesses to seek leave to designate

these additional experts.

      To allow the Plaintiff to designate additional experts at this late date

would be highly prejudicial to the Defendants, as it would deprive the

Defendants of the opportunity to designate their own expert witnesses in

rebuttal to the newly designated experts. The Defendants would also be

precluded from filing dispositive motions as to these experts, as that deadline

has now passed.

      In sum, the Plaintiff has failed to demonstrate good cause why he

should be allowed to designate two additional experts at this late date.

Accordingly, the Plaintiff’s Motion for Leave must be denied.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for Leave to

Designate and Call Additional Expert Witnesses [Doc. 16] is DENIED.
                                        5



        Case 1:19-cv-00337-MR Document 24 Filed 12/10/20 Page 5 of 6
IT IS SO ORDERED.Signed: December 9, 2020




                                  6



  Case 1:19-cv-00337-MR Document 24 Filed 12/10/20 Page 6 of 6
